DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the Amendment and Request for Continued Examination filed July 14, 2022 and Information Disclosure Statement (IDS) filed August 17, 2022.

Claims 1-4, 6, and 8-9 are pending in the application.  Claims 1 and 8 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on August 17, 2022.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Response to Applicant’s Arguments
Applicant’s amendments and arguments have been fully considered.
Regarding the rejection under 35 U.S.C. 112(a), Applicant argues that “’the driving substrate is not provided with a mark for transferring the micro [light-emitting diode]’ in claim 1 is disclosed in Figs 2, 12, and 13, and the limitation ‘the driving substrate and the transfer substrate are not provided with a mark for transferring the micro light-emitting diode’ in claim 8 is disclosed in FIG. 15, claims 1 and 8 are supported by the drawings” (last paragraph on page 5 of the July 14, 2022 Amendment).  This argument is not persuasive.  In particular, the Examiner cannot find where the drawings explicitly show or state to not include any type of alignment marks, such as a different color or pattern or the like.  
Applicant’s amendments overcome the previously applied rejections under 35 U.S.C. 102 and 103.  However, new rejections of claims 8-9 are made below in view of Applicant’s amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 8 recite the limitation “the driving substrate is not provided with a mark for transferring the micro light-emitting diode” and “the driving substrate and the transfer substrate are not provided with a mark for transferring the micro light-emitting diode,” respectively.  The specification provides support for the “display area of the driving substrate is not provided with an alignment mark” (paragraph [0010] of the present specification).  However, the Examiner cannot find any description in the present specification describing to not provide such a mark on all portions of the driving substrate and the transfer substrate.  Claims 2-6 and 9 are rejected as they depend from claim 1 or 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Published Patent Application No. 20170179192 A1 to Zhang et al. (referred to hereafter as “Zhang”).

Regarding claim 8, Zhang teaches a micro light-emitting diode display device, comprising: a driving substrate {562; Figure 5B} comprising a first display area {the area on 562 where the electrodes connected to pixels 522, 524, 526 are located}, and structurally comprising a first substrate {562} and a driving circuit layer {the layer in which the circuitry on 562 connected to pixels 522, 524, 526 is located} disposed on the first substrate {562}, wherein the driving circuit layer comprises a plurality of first electrodes {electrodes to 522} and a plurality of second electrodes {electrodes to 524} in the first display area; and a transfer substrate {575} comprising a second display area {the area where the 522, 524, and 526 are positioned}, and structurally comprising a second substrate {575} and a plurality of micro light-emitting diodes {522, 524, 526} disposed on a surface of the second substrate in the second display area, wherein the micro light-emitting diodes {522, 524, 526} comprise blue micro light-emitting diodes {526}, red micro light-emitting diodes {522}, and green micro-light emitting diodes {524}, each of the micro light-emitting diodes comprises a comprises a P electrode {see the electrodes connected to 522, 524, 526; each will include a P electrode to function} and an N electrode {see the electrodes connected to 522, 524, 526; each will include a N electrode to function}, and the driving substrate {562} and the transfer substrate {575} are not provided with a mark for transferring the micro light-emitting diodes {see Figure 5B where 562 and 575 do not have marks}; wherein the transfer substrate {575} is attached to the driving substrate {562}, the second display area is aligned with the first display area, and the P electrode and the N electrode of each of the micro light-emitting diodes are electrically connected to one first electrode and one second electrode of the driving circuit layer, respectively {Figure 5B}

Regarding claim 9 (that depends from claim 8), the Zhang micro light-emitting diodes are lateral or vertical micro light-emitting diodes {522, 524, and 526}.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826